Citation Nr: 1017744	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral syndrome of the left 
knee.

2. Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral syndrome of the right 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1986 to August 
2006.

This case initially came before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
RO which initially granted the Veteran service connection for 
patellofemoral syndrome of the left and right knees, and 
assigned a noncompensable rating effective September 1, 2006.  
Subsequently in an April 2007 rating decision, the RO granted 
an increased evaluation of 10 percent for the service 
connected patellofemoral syndrome of the left and right knees 
effective September 1, 2006.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for higher evaluations for the 
service-connected bilateral knee disability must be remanded 
for further action. 

In a November 2006 notice of disagreement, the Veteran's 
representative indicated that the Veteran was in constant 
pain and has a cracking/popping sound and feeling in both 
knees.  

In an April 2007 statement in support of his claim, the 
Veteran indicated that his service-connected bilateral knee 
disability was worse than what was reflected in the results 
of the May 2006 VA fee-basis examination.  Specifically, the 
Veteran indicated that his bilateral knee symptoms included 
limitation of motion with constant pain, giving weigh of his 
left or right knee, and a continuous popping.  

Finally, in an October 2008 statement, the Veteran reported 
that the pain and discomfort that he is currently 
experiencing should justify a 20 percent rating.

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the nature and extent of his service-connected bilateral knee 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Prior to affording the Veteran an additional examination, the 
RO should contact him and associate with his claims file any 
outstanding medical or other records relevant to the 
Veteran's claims that may be identified by him and that have 
not already been associated with his claims file.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since April 2005 (one year prior to the 
date of his claim) for his claimed 
disabilities.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should obtain all treatment 
records from the VA Medical Center in 
Hampton, Virginia dated from April 2005 
to the present and associate those 
records with the claims file.

3.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected 
bilateral knee disability.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.

The examiner should indicate whether the 
Veteran's bilateral knee disability is 
productive of limitation of motion, to 
include degrees of flexion and extension.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  The 
examiner should also indicate whether the 
Veteran's knee conditions are productive 
of recurrent subluxation or lateral 
instability and if so, whether this is 
slight, moderate, or severe.

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
the service-connected bilateral knee 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  After completion of all indicated 
development, the RO should again review 
the claims in light of all the evidence 
of record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in response 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


